Order entered May 6, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-01032-CR

                   EVER RICARDO MARTINEZ, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 366th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 366-84380-2019

                                   ORDER

      Before the Court is appellant’s May 3, 2022 second motion for an extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief due

by June 6, 2022.


                                           /s/   LANA MYERS
                                                 JUSTICE